Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 1 of 10 PageID #:
                                  2487




                    EXHIBIT 13
       Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 2 of 10 PageID #:
                                         2488
Ballard Spaly-

1 East Washington Street, Suite 2.300                                                    David J. Bodney
Phoenix, AZ 85004-2555                                                                   Tel: 602.798.5454
TEL 602.798.5400                                                                         Fax: 602.798.5595
rAX   602.798.5595                                                                       bodneyd@ballardspahr.com
www.ballardspahr.com




                                                     November 21, 2019


            Via E-mail
            and US. Mail

            Steven Biss
            300 West Main Street, Suite 102
            Charlottesville, VA 22903
            stevenbiss@earthlink.net

            Re:       Butowsky v. Folkenflik. et al., No. 4: l 8-CV-0042 {E.D. Tex.)

            Dear Mr. Biss:

                             As you know, I have entered an appearance on behalf of Defendants National
            Public Radio, Inc., David Folkenflik, Edith Chapin, Leslie Cook and Pallavi Gogoi
            (collectively, "NPR") in the above-referenced litigation. I look forward to working with you
            as we serve our clients' respective interests over the coming months by endeavoring to resolve
            this litigation in a prompt, efficient and professional manner.

                            I write because my clients have been trying to obtain documents and
            information from your client for several months. Specifically, my co-counsel, Laura Prather,
            served Defendants' First Set of Requests for Production on July 8, 2019 - more than four
            months ago. Your client's response was due by August 7, 2019. As of the date of this letter,
            you and your client have produced no documents whatsoever. Therefore, this letter is intended
            to provide notice and one further opportunity for you and Mr. Butowsky to cure Plaintiffs
            discovery deficiencies, before we have no choice but to file a motion to compel discovery and
            secure related remedies.

                       I.         DOCUMENTS

                                  A.    First Set of Requests for Production

                            On July 8, 2019, NPR requested documents from your client pursuant to Rule
             34 of the Federal Rules of Civil Procedure. On August 5, 2019, you sent us your Objections,
             Answers and Responses, and you represented that your client had already provided documents
             to you on a mobile drive. (Email from S. Biss to L. Prather dated Aug. 5, 2019.) You further
             stated that once you downloaded the documents, you would deliver them to us via HighTail.
             Id You failed to do so. On September 13, 2019, NPR responded to your Objections, Answers
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 3 of 10 PageID #:
                                  2489



   Steven Biss
   November 21, 2019
   Page 2


   and Responses. (Letter from L. Prather to S. Biss dated Sept. 13, 2019.) At that time, NPR
   identified deficiencies in your discovery responses and requested an update regarding the
   status of the document production. Id. On October 20, 2019, you assured us that you would
   provide us with your client's documents by October 23. (Email from S. Biss to L. Prather
   dated Oct. 20, 2019.) You again failed to produce the requested documents. Id. On November
   9, 2019, when providing your Objections, Answers and Responses to Defendants' Second Set
   of Discovery Requests, you stated that you would produce your client's documents to us by
   the morning of November JO. (Email from S. Biss to L. Prather dated Nov. 9, 2019.) Yet
   again, you failed to do so.

                  NPR produced its initial set of documents to Plaintiff on or about September
   28, 2019. (Letter from W. Lewis to S. Biss dated Sept. 27, 2019.) In that production, some
   6,721 pages of responsive records from NPR were made available to you by secure link for
   downloading. In light of these facts, there is no conceivable basis for your continued failure
   to comply with NPR's discovery requests and honor your various promises to produce.
   Accordingly, we demand that you immediately produce documents pursuant to Defendants'
   First Set of Requests for Production. If you fail to produce the requested documents by
   December 2, 2019, we intend to file a motion to compel and seek sanctions pursuant to Federal
   Rule of Civil Procedure 37.

                  B.      Second Set of Requests for Production

                     On September 30, 2019, NPR submitted its Second Set of Requests for
   Production to your client. Your Objections to Defendants' Second Set of Requests for
   Production fail to comply with your obligations to disclose relevant information pursuant to
   Rule 26(b)(l) of the Federal Rules of Civil Procedure. Specifically, the following Requests
   for Production call for the production of documents that are directly relevant to the claims at
   issue in this litigation, and plaintiffs objections provide no basis for concealing these records:

           10.    Request for Production No. 10 requests "[a]ll documents, including
                  correspondence, electronically stored information, emails, video and audio
                  recordings, voicemail, and text messages, relating to any actual or proposed
                  book publishing or movie deals to which You are a party from December 1987
                  to present." You objected to this Request based on "relevance; overbroad."
                  This Request seeks documents relevant to, among other things, Plaintiffs
                  reputation and damages claims, and to NPR's defense of truth and affirmative
                  defenses.

           11.    Request for Production No. 11 requests "[a]ll documents, including
                  correspondence, electronically stored information, emails, video and audio
                  recordings, voicemail, and text messages, constituting or reflecting
                  communications between You, on the one hand, and Lara Logan on the other
                  from March 2008 to present." You objected to this Request based on
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 4 of 10 PageID #:
                                  2490



   Steven Biss
   November 21, 2019
   Page 3


               "relevance and proportionality; overbroad; unduly burdensome." This Request
               seeks documents relevant to, among other things, Plaintiffs reputation and
               damages claims, and to NPR's defense of truth and affirmative defenses.

         13.   Request for Production No. 13 requests "[ a]II documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, constituting or reflecting
               communications between You on the one hand, and the company Shadowbox
               or any of its principals, employees, or agents, including but not limited to
               Trevor Fitzgibbon, Manuel Chavez (a/k/a Defango), Thomas Shoenberger
               (a/k/a Thomas St. Germain), and Beth Blackbum, including all documents
               reflecting any expenses incurred or payments made, including cryptocurrency
               payments, for services rendered by Shadowbox." You objected to this Request
               based on "relevance and proportionality; overbroad; unduly burdensome."
               This Request is relevant to, among other things, Plaintiffs reputation and
               damages claims, and to NPR's defense of truth and affirmative defenses.

         14.   Request for Production No. 14 requests "[a]ll documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, constituting or reflecting
               communications between You on the one hand, and the company Silent Partner
               or Silent Partner IO or any of its employees or principals, including all
               documents reflecting any expenses incurred or payments made, including
               cryptocurrency payments, for services rendered by Silent Partner." You
               objected to this Request based on "relevance and proportionality; overbroad;
               unduly burdensome." This Request is relevant to, among other things,
               Plaintiffs reputation and damages claims, and to NPR's defense of truth and
               affirmative defenses.

         15.   Request for Production No. 15 requested "[a]ll documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, constituting or reflecting
               communications between You on the one hand, and Manuel Chavez (a/k/a
               Defango), including all documents reflecting any expenses incurred or
               payments made, including cryptocurrency payments, for services rendered by
               Mr. Chavez and any meetings you participated in with Manuel Chavez (a/k/a
               Defango)." You objected to this Request based on "relevance and
               proportionality; overbroad; unduly burdensome." This Request is relevant to,
               among other things, Plaintiffs reputation and damages claims, and to NPR's
               defense of truth and affirmative defenses.

         16.   Request for Production No. 16 requests "[a]ll documents, including
               correspondence, electronically stored information, emails, video and audio
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 5 of 10 PageID #:
                                  2491



   Steven Biss
   November 21, 2019
   Page4


               recordings, periscopes, voicemail, and text messages, constituting or reflecting
               communications between You on the one hand, and the company America First
               Media or any of its employees or principals, including but not limited to Matt
               Couch, Josh Flippo, or Bill Pierce, including all documents reflecting any
               expenses incurred, contributions, donations, or payments made, including
               cryptocurrency payments, by You to America First Media and any meetings
               you participated in with America First Media or any of its employees or
               principals." You objected to this Request based on "relevance and
               proportionality; overbroad; unduly burdensome." This Request is relevant to,
               among other things, Plaintiffs reputation and damages claims, and to NPR's
               defense of truth and affirmative defenses.

         17.   Request for Production No. 17 requests "[a]II documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, relating to or reflecting a meeting on
               or about September 19-20, 2017, in which the Rich Family, the DNC Email
               Leak, the death of Seth Rich, or any of Defendants was discussed." You
               objected to this Request based on "relevance and proportionality; overbroad;
               unduly burdensome." This Request is relevant to, among other things,
               Plaintiffs reputation and damages claims, and to NPR' s defense of truth and
               affirmative defenses.

         18.   Request for Production No. 18 requests "[a]II documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, constituting or reflecting
               communications between You on the one hand, and Admiral James A. Lyons
               related to the death of Seth Rich or the source of the DNC Email Leak,
               including but not limited to any written commentary authored by You on behalf
               of Admiral Lyons." You objected to this Request based on "relevance and
               proportionality; overbroad; unduly burdensome." This Request is relevant to,
               among other things, Plaintiffs reputation and damages claims, and to NPR's
               defense of truth and affirmative defenses.

         19.   The documents requested in Request for Production No. 19 requests "[a]II
               written commentary, whether published or unpublished, relating to the subject
               matter of this lawsuit, the Rich Lawsuit, the DNC Email Leak, or the murder
               of Seth Rich, including commentary written anonymously, under the names of
               other individuals, or under noms de plume, aliases, or assumed names." You
               objected to this Request based on "relevance and proportionality; overbroad;
               unduly burdensome." This Request is relevant to, among other things,
               Plaintiffs reputation and damages claims, and to NPR's defense of truth and
               affirmative defenses.
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 6 of 10 PageID #:
                                  2492



   Steven Biss
   November 21, 2019
   Page 5


         21.   Request for Production No. 21 requests "[a]ll FINRA documents, records, or
               communications related to your registration as a broker/dealer since December
               1987." You objected to this Request based on "relevance and proportionality;
               overbroad; unduly burdensome." This Request is relevant to, among other
               things, Plaintiffs reputation and damages claims.

         22.   Request for Production No. 22 requests "[d]ocuments sufficient to identify all
               businesses You own or have owned since Your departure from Morgan Stanley
               in 2002."      You objected to this Request based on "relevance and
               proportionality; overbroad; unduly burdensome." This Request is relevant to,
               among other things, Plaintiffs reputation and damages.

         26.   Request for Production No. 26 requests "[a]ll documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, relating to Ellen Ratner and her
               conversation(s) with Julian Assange and/or WikiLeaks about the DNC Email
               Leak, Seth Rich, Aaron Rich and/or the Mueller Report." We assume that your
               answer to this Request implies that you disclosed all requested documents
               relevant to the Request. To the extent you become aware of additional facts
               relevant to Request for Production No. 26, we expect you to promptly
               supplement your answer.

         32.   Request for Production No. 32 requests "[a]ny actual or proposed agreements
               (whether signed or unsigned) between You and anyone, including but not
               limited to Fox News, 21st Century Fox, the Rich family, Doug Wigdor, or Rod
               Wheeler, that relate to the murder of Seth Rich, Fox News' reporting on it, the
               allegations in the Wheeler Lawsuit, the allegations in the Rich Lawsuit, or the
               allegations in this lawsuit." You objected based on "relevance and
               proportionality; overbroad; unduly burdensome; privileged and confidential."
               This Request is relevant to, among other things, Plaintiffs reputation and
               damages claims, and to NPR's defense of truth and affirmative defenses.

         35.   Request for Production No. 35 requests "[a]ll documents, including
               correspondence, electronically stored information, emails, video and audio
               recordings, voicemail, and text messages, constituting or reflecting
               communications relating to the Zimmerman Article, including any and all
               drafts of the Zimmerman Article You received prior to publication." You
               objected based on "relevance and proportionality; overbroad; unduly
               burdensome." This Request is relevant to, among other things, Plaintiffs
               reputation and damages claims, and to NPR's defense of truth and affirmative
               defenses.
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 7 of 10 PageID #:
                                  2493



   Steven Biss
   November 21, 2019
   Page6


          39.     Request for Production No. 39 requests "[d]ocuments sufficient to identify all
                  college and post-graduate educational degrees You obtained." You objected to
                  this Request based on "relevance and proportionality; overbroad; unduly
                  burdensome." This Request is relevant to, among other things, Plaintiffs
                  reputation and damages.

          40.     Request for Production No. 40 requests "[d]ocuments sufficient to identify all
                  interviews and public appearances in which You participated from December
                  1987 to present." You objected based on "relevance and proportionality;
                  overbroad; unduly burdensome." This Request is relevant to, among other
                  things, Plaintiffs reputation, status as a public figure, alleged damages and
                  NPR's related defenses.

          42.     Request for Production No. 42 requests "[a]ll documents and discovery
                  responses (including deposition transcripts) You have produced in the Rich
                  Lawsuit." You objected based on "relevance and proportionality; overbroad;
                  unduly burdensome." This Request is relevant to, among other things,
                  Plaintiffs reputation and damages claims, and to NPR's defense of truth and
                  affirmative defenses.

          43.     Request for Production No. 43 requests "[a]ll documents and discovery
                  responses (including deposition transcripts) You have produced in Aaron Rich
                  v. Butowsky, et al., Civil Action No. 1: 18-cv-681 (RJL) filed in the United
                  States District Court for the District of Columbia." You objected based on
                  "relevance and proportionality; overbroad; unduly burdensome." This Request
                  is relevant to, among other things, Plaintiffs reputation and damages claims,
                  and to NPR's defense of truth and affirmative defenses.

                  To the extent your objections relate to attorney-client privilege, we expect you
   to produce a privilege log consistent with Rule 26(b)(5)(A) of the Federal Rules of Civil
   Procedure. To the extent your objections relate to overbreadth, proportionality or undue
   burden, you fail to articulate specific concerns or propose an alternative set of documents that
   would be sufficiently proportional or delimited. We demand you either supplement your
   Objections, Answers and Responses to Defendants' Second Set of Discovery Requests or
   produce documents pursuant to the above-referenced Requests for Production.

                  Additionally, Defendants call on you to produce documents pursuant to
   Requests for Production Nos. 1, 3, 4, 6, 7, 8, 25, 30, 33, 34, 37 and 44, as you said you would
   in your responses to Defendants' Second Set of Discovery Requests.

                Accordingly, we request that you immediately produce documents pursuant to
   Defendants' Second Set of Requests for Production. If you fail to produce the requested
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 8 of 10 PageID #:
                                  2494



   Steven Biss
   November 21, 2019
   Page 7


   documents by December 2, 2019, we intend to file a motion to compel and seek sanctions
   pursuant to Federal Rule of Civil Procedure 37.

         II.    INTERROGATORIES

                 In addition to your failure to produce documents pursuant to Defendants'
   Requests for Production, your responses to Defendants' Interrogatories are woefully
   inadequate. We address specific issues with your Objections, Answers and Responses to
   Defendants' First Set of Interrogatories below:

         2.     Your answer to Interrogatory No. 2 implies that you disclosed all information
                relevant to Interrogatory No. 2 in your answer to Interrogatory No. 1. To the
                extent you become aware of additional facts relevant to Interrogatory No. 2,
                we expect you to promptly supplement your answer.

         4.     Interrogatory No. 4 does not request that you disclose the content of any
                attorney-client communication, but rather asks you to "[i]dentify all individuals
                with whom you have spoken about Your concerns about Your reputation and/or
                reputation management issues in response to publications at issue in this
                lawsuit." There is no privilege that permits your client to conceal this
                information.

         5.     Interrogatory No. 5 does not request that you disclose the content of any
                attorney-client communication, but rather asks you to "[i]dentify all individuals
                with whom you have spoken regarding the subject matter of this lawsuit."
                There is no privilege that permits your client to conceal this information.

         7.     As stated in Section I of Defendants' First Set oflnterrogatories, the relevant
                time period for the Interrogatories is July 10, 2016 until the present. Please
                supplement your response to Interrogatory No. 7.

         8.     As promised in your response to Interrogatory No. 8, please provide a complete
                list ofevery individual who stopped using your financial services as a result of
                Defendants' allegedly defamatory statements.

          10.   With respect to your response to Interrogatory No. 10, state whether you have
                owned or had an ownership interest in any other business since leaving Morgan
                Stanley in 2002. There is no basis for withholding this information.

          12.   Defendants request that you supplement your response to Interrogatory No. 12
                with specific information.
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 9 of 10 PageID #:
                                  2495



   Steven Biss
   November 21, 2019
   Page 8


          13.     Given the existence of a protective order in this case that will ensure the
                  confidentiality of information disclosed pursuant to Interrogatory No. 13,
                  please identify all settlement agreements, releases, covenants not to sue, or
                  drafts thereof, whether proposed or executed, to which you have been a party
                  since January 1, 2010. Interrogatory No. 13 does not request that you disclose
                  the content of any attorney-client communication

                   We request that you immediately supplement your responses to Defendants'
   First Set of Interrogatories. If you fail to supplement your responses by December 2, 2019,
   we intend to file a motion to compel and seek sanctions pursuant to Federal Rule of Civil
   Procedure 37.

          III.    ADMISSIONS

                  A.      Second Set of Requests for Admission

          9, 10. Requests for Admission Nos. 9 and 10 do not request any attorney-client
                 privileged communication or work product. Rather, they request that your
                 client admit or deny whether he signed specific legal agreements. These
                 Requests do not seek the content of such agreements. Please respond to this
                 Request promptly.

                  B.      Third Set of Requests for Admission

          3-6.    Requests for Admission Nos. 3 through 6 are not cumulative but rather request
                  distinct admissions. Please respond to this Request promptly.

                 We demand that you immediately supplement your responses to Defendants'
   Second and Third Sets of Requests for Admission. If you fail to supplement your responses
   by December 2, 2019, we intend to file a motion to compel and seek sanctions pursuant to
   Federal Rule of Civil Procedure 37.

          IV.     DEPOSITIONS AND RELATED DISCOVERY ISSUES

                   I understand you have requested that David Folkenflik appear for a deposition
   on December 2, 2019. Your request that Mr. Folkenflik appear for a deposition next month is
   perplexing in light of your failure to comply with Defendants' Requests for Production, the
   first of which were submitted to you over four months ago. Please know that Mr. Folkenflik
   will not be available for deposition until you comply with Defendants' discovery requests and
   we agree upon the date, place and duration of Plaintiffs deposition. Only after NPR has had
   sufficient time to review your delayed responses to their discovery requests will Mr. Folkenflik
   be available for deposition.
Case 4:18-cv-00442-ALM-CMC Document 85-14 Filed 01/13/20 Page 10 of 10 PageID #:
                                   2496



   Steven Biss
   November 21, 2019
   Page 9


                    On a related note, you have asked us to refresh the link to the NPR documents
   that we produced to you on or about September 28, 2019. As you know, we produced
   documents subject to the protective order in this case, and subject to customary protocols that
   left the link active for two weeks. As NPR attorney Wes Lewis informed you on September
   28, the documents could be downloaded by secure link, "which will remain active for 14
   days." (Email from W. Lewis to S. Biss dated Sept. 28, 2019.) Evidently, you chose not to
   access the documents during that two-week period, and only inquired about them after NPR
   promulgated its Third Set of Discovery Requests in late October.

                  Discovery is a two-way street. If Plaintiff wants renewed access to NPR's
   documents, then Plaintiff should produce the documents he has promised to produce, as well
   as the ones he is required by law to produce, promptly. We cannot prepare for depositions
   adequately until you and your client comply with your most basic discovery duties.

                                          *       *      *

                   As you know, Ms. Prather has conferred with you about your discovery
   responses on more than one occasion. You have repeatedly promised to produce documents
   by dates certain, but the documents have not been forthcoming. Therefore, we intend this
   letter to provide written notice of your cumulative discovery deficiencies and the opportunity
   to cure them. We look forward to your cooperation and encourage you to contact us at your
   earliest convenience to schedule a telephone conference between now and December 2, 2019.
   Should you fail to cure by producing documents and supplemental responses to our discovery
   requests by December 2, we intend to file a motion to compel and seek sanctions pursuant to
   Rule 37 of the Federal Rules of Civil Procedure.

                  I look forward to hearing from you.




   DJB/mtg
